Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 16, 19-29) in the reply filed on 11/18/2021 is acknowledged. Examiner notes that Applicant had also elected without traverse Group III, Species 1b & 2e from the reply filed 9/30/2021.   

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 or 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/105242 and 16/108464, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 27 & 39 regarding limitations pertaining to the concentric circles (uniform difference in diameter in claim 27, distances in claim 39) do not appear to be supported.  Examiner does not consider Figures 4C or 5D (elected embodiment) to support this, and did not identify this in the parent applications.  Examiner cannot infer that these drawings are to scale.    



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 27, & 39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recite “wherein the plurality of holes also extend through the porous material”.  Examiner has reviewed Applicant’s disclosure (see Applicant’s Figure 5c, holes 525, porous material 560, core material 570) is not clear to this limitation, as claim 16 appears to define the holes more particularly with respect to the core material rather than the planar cleaning brush, which requires the interior side walls of the core material define the plurality of holes.  The portion of the passageways extending through the porous material are not defined by the interior side walls of the core material (e.g. while a singular passageway is made through the core material and porous material, claim 16 define the holes with respect to the core material).
Claim 27 recites “the plurality of concentric circles have a uniform difference in diameter”.  Examiner is not clear to the context (is this referring to adjacent concentric circles?).  Examiner also notes the priority issue and using the drawings to scale.  
Claim 39 recites “the plurality of holes are separated by smaller distances within respective ones of the plurality of circular patterns than between adjacent ones of the plurality of circular patterns”.  Examiner has reviewed Applicant’s disclosure (see Figure 5d, concentric circles 527, porous material 560, core material 570), and while Examiner understands there would be pores forming concentric circles, Examiner requires clarification and/or support for this limitation (e.g. couldn’t pores from 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 23, 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa (US 4811443).
Nishizawa teaches an apparatus for washing opposite surfaces of a substrate comprising:

For Claim 16: 
A brush cleaning apparatus, comprising: 
a substrate support configured to support a substrate (see Figure 1, substrate 1, cleaning disks 2, wiping members 3, pressure reducing device 15 column 3, lines 31-67).  Either cleaning disk 2 can function as a substrate support; 
a planar cleaning brush having opposite first and second sides (see Figure 1, wiping members 3, porous plates 6.  Column 2, lines 64-66); 
wherein the first side comprises a planar cleaning surface defined by a porous material and configured to come into contact with the substrate supported by the substrate support (see Figure 1, wiping members 3.  refer to side of wiping member 3 furthest from porous plate 6); 
wherein the second side is defined by a core material (see Figure 1, porous plates 6.  refer to side of porous plate 6 furthest from wiping member 3); and 
wherein interior sidewalls of the core material define a plurality of holes respectively extending through the core material, wherein the plurality of holes are configured to transfer a cleaning liquid, which is dispensed directly onto the second side of the planar cleaning brush, from the second side of the planar cleaning brush to the porous material (see Figure 1, porous plate 6.  refer to pores).

Nishizawa teaches claim 16.
Nishizawa also teaches the following:

For Claim 23:
The brush cleaning apparatus of claim 16, wherein the plurality of holes also extend through the porous material (refer to 112(b) rejection).

For Claim 25: 
The brush cleaning apparatus of claim 16, wherein the plurality of holes are disposed along a plurality of concentric circles surrounding a center of the planar cleaning brush (see Figure 1, porous plate 6).  Figure 1 appears to depict a cross-section of porous plate 6, and concentric circles can be drawn in a plan view about the center of wiping member 3 and porous plate 6 and intersecting with the various pores.

For Claim 26: 
The brush cleaning apparatus of claim 16, further comprising: 
a cleaning brush moving mechanism which is configured to move the planar cleaning brush relative to the substrate (see Figure 1, support shaft 7, driving motor 10).

For Claim 27: 
The brush cleaning apparatus of claim 16, 
wherein the plurality of holes are disposed along a plurality of concentric circles surrounding a center of the planar cleaning brush (see Figure 1, porous plate 6.  refer to pores); and 
wherein the plurality of concentric circles have a uniform difference in diameter (refer to 112(b) and priority issue).  To advance prosecution regarding arrangement of pores/holes, Examiner notes cited Barnhart in the pertinent prior art below.  

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nishizawa (US 4811443) or, in the alternative, under 35 U.S.C. 103 as obvious over Nishizawa in view of Hirose et al. (US 6175983, “Hirose”).
Nishizawa teaches claim 16.
Nishizawa appears to teach the following:

For Claim 19: 
The brush cleaning apparatus of claim 16, further comprising: 
a nozzle configured to apply the cleaning liquid, wherein the planar cleaning brush is disposed directly between the nozzle and the substrate (see Figure 1, base disk 4, support shaft 7, liquid passage 8).  Examiner interprets liquid passage 8 located within support shaft 7 and terminating at base disk 4 as forming the nozzle.  

If further argued whether support shaft 7 having liquid passage 8 qualifies as a nozzle, Examiner considers having a projecting supply pipe/nozzle is conventional in the art and refers to Hirose (see Figure 5, supply pipe 12, outlet port 12a, water-flow dispersion plate 51, reservoir space 72a).  Examiner compares to how Hirose supplies cleaning liquid into a reservoir space 72a above a water-flow dispersion plate 51, similar to how Nishizawa supplies cleaning liquid into a cleaning liquid communication chamber 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishizawa, and more particularly, to apply a projecting supply pipe end/port as taught by Hirose to liquid passage 8 because said modification would yield a predictable variation thereof still resulting in the transfer of cleaning liquid into communication chambers 5.  

For Claim 20: 
The brush cleaning apparatus of claim 19, wherein the nozzle is separated from the core material by a non-zero distance (refer to claim 19 rejection above.  see Nishizawa’s Figure 1, base disk 4, support shaft 7, liquid passage 8.  see Hirose’s Figure 5, supply pipe 12, outlet port 12a, water-flow dispersion plate 51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-22, 24, 28-29, 38-40, 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 4811443).
Nishizawa teaches claim 16.
Nishizawa does not teach the following:

For Claim 24: 
The brush cleaning apparatus of claim 16, wherein the interior sidewalls of the core material are straight.

Examiner however, considers this to be an obvious change in shape of the pores of Nishizawa’s porous plate 6 (see MPEP 2144.04, “Change in Shape”).  


Nishizawa teaches an apparatus for washing opposite surfaces of a substrate comprising the following of claim 21 except where underlined:

For Claim 21: 
A brush cleaning apparatus, comprising: 
a substrate support configured to support a substrate (see Figure 1, substrate 1, cleaning disks 2, wiping members 3, pressure reducing device 15 column 3, lines 31-67).  Either cleaning disk 2 can function as a substrate support; 
a planar cleaning brush having opposite first and second sides (see Figure 1, wiping members 3, porous plates 6.  Column 2, lines 64-66); 
wherein the first side comprises a planar cleaning surface defined by a porous material and configured to come into contact with the substrate supported by the substrate support (see Figure 1, wiping members 3.  refer to side of wiping member 3 furthest from porous plate 6); 
wherein the second side is defined by a core material (see Figure 1, porous plates 6.  refer to side of porous plate 6 furthest from wiping member 3); 
wherein interior sidewalls of the core material define a plurality of holes respectively extending through the core material, wherein the plurality of holes are configured to transfer a cleaning liquid, which is dispensed directly onto the second side of the planar cleaning brush, from the second side of the planar cleaning brush to the porous material (see Figure 1, porous plate 6.  refer to pores); and 
wherein the diameter of the core material is greater than the diameter of the porous material.

Nishizawa does not teach porous plate 6 (core material) having a greater diameter than wiping member 3 (porous material).  Examiner however, considers this would be read upon by an obvious change in size/proportion (see MPEP 2144.04, “Change in Size/Proportion”).  Making wiping member 3 slightly smaller than porous plate 6 would teach this limitation.  

Modified Nishizawa teaches claim 21.
Modified Nishizawa also teaches the following:

For Claim 22: 
The brush cleaning apparatus of claim 21, wherein the diameter of the core material is less than the diameter of the substrate (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The substrate is an intended application/object-to-be-worked upon.

Modified Nishizawa teaches claim 21.
Modified Nishizawa also teaches the following:

For Claim 28: 
The brush cleaning apparatus of claim 21, wherein the plurality of holes are disposed along a plurality of concentric circles which share a center with the planar cleaning brush (see Figure 1, porous plate 6).  Figure 1 appears to depict a cross-section of porous plate 6, and concentric circles can be drawn in a plan view about the center of wiping member 3 and porous plate 6 and intersecting with the various pores.

For Claim 29: 
The brush cleaning apparatus of claim 21, wherein the planar cleaning brush is configured to laterally extend past the substrate along opposing directions (see MPEP 2115, MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).  The substrate is an intended application/object-to-be-worked upon.

Examiner considers the same rejection basis applied to claim 21 would apply to claim 38:

For Claim 38: 
A brush cleaning apparatus, comprising: 
a substrate support configured to support a substrate (see Figure 1, substrate 1, cleaning disks 2, wiping members 3, pressure reducing device 15 column 3, lines 31-67).  Either cleaning disk 2 can function as a substrate support; 
a planar cleaning brush having opposite first and second sides (see Figure 1, wiping members 3, porous plates 6.  Column 2, lines 64-66); 
wherein the first side comprises a planar cleaning surface defined by a porous material and configured to come into contact with the substrate supported by the substrate support (see Figure 1, wiping members 3.  refer to side of wiping member 3 furthest from porous plate 6); 
wherein the second side is defined by a core material (see Figure 1, porous plates 6.  refer to side of porous plate 6 furthest from wiping member 3); 
wherein interior sidewalls of the core material define a plurality of holes respectively extending through the core material, wherein the plurality of holes are configured to transfer a cleaning liquid, which is dispensed directly onto the second side of the planar cleaning brush, from the second side of the planar cleaning brush to the porous material (see Figure 1, porous plate 6.  refer to pores); 
wherein the diameter of the core material is greater than the diameter of the porous material (refer to claim 21 rejection regarding change in size/proportion).  Examiner considers this would be an obvious change in size/proportion (see MPEP 2144.04, “Change in Size/Proportion”); and 
wherein a shape of the planar cleaning brush is circular as viewed from a top view of the planar cleaning brush (see Figure 1, cleaning disks 2, wiping members 3, porous plates 6).  The shape of cleaning disks 2 would be circular, and one of ordinary skill in the art would consider the associated structural elements (wiping members 3, porous plates 6) would also be disks.  If further argued, Examiner considers this would be an obvious change in shape (see MPEP 2144.04, “Change in Shape”).

For Claim 39: 
The brush cleaning apparatus of claim 38, wherein the plurality of holes are arranged within a plurality of circular patterns surrounding a center of the core material, the plurality of holes are separated by smaller distances within respective ones of the plurality of circular patterns than between adjacent ones of the plurality of circular patterns (refer to priority and 112(b) issue above).  To advance 

Modified Nishizawa teaches claim 38.
Modified Nishizawa does not teach the following:

For Claim 40: 
The brush cleaning apparatus of claim 38, wherein the plurality of holes have an average hole size between .5 millimeters and 2 millimeters.

Examiner however, considers this to be an obvious change in size of the pores of Nishizawa’s porous plate 6 (see MPEP 2144.04, “Change in Size/Proportion”).  

Modified Nishizawa teaches claim 38.
Modified Nishizawa does not teach the following:

For Claim 43: 
The brush cleaning apparatus of claim 38, wherein the plurality of holes have a triangular opening shape.

Examiner however, considers this to be an obvious change in shape of the pores of Nishizawa’s porous plate 6 (see MPEP 2144.04, “Change in Shape”).  

Modified Nishizawa also teaches the following:

For Claim 44: 
The brush cleaning apparatus of claim 38, wherein the plurality of holes extend perpendicular to a plane of the core material (see Figure 1, porous plate 6).

For Claim 45: 
The brush cleaning apparatus of claim 38, wherein the entirety of the planar cleaning surface is configured to simultaneously contact the substrate (see Figure 1, wiping members 3).

Claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 4811443) as applied to claim 38 above, and further in view of Wang et al. (US 20070095367, “Wang”).
Modified Nishizawa teaches claim 38.
Modified Nishizawa does not teach the following:

For Claim 41: 
The brush cleaning apparatus of claim 38, wherein the porous material comprises one of polyvinyl alcohol (PVA), polyamide (PA), polyurethane (PU), polybutylene terephthalate (PBT), and polyethylene terephthalate (PET).

Examiner however, considers it well-known to construct rubbing/wiping members of some of these materials, and refers to Wang (see Wang’s [0065].  Refer to PVA, PU).  Making Nishizawa’s wiping members 3 out of PVA or PU would yield a predictable variation thereof in view of Wang (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nishizawa, and more particularly, for wiping members 3 to be made of PVA or PU because it is conventional to construct wiping/rubbing members of such material as taught by Wang.  

Examiner also considers Wang would teach the following:

For Claim 42: 
The brush cleaning apparatus of claim 38, wherein a porosity of the porous material is within a range of 20% to 60% (see Wang’s [0065]).  Wang teaches for a brush assembly of selecting cleaning medium with the desired structural aspects including foam and porosity.  Examiner considers tampering with porosity would be routine optimization (see MPEP 2144.05, “Routine Optimization”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barnhart et al. (US 20020028640) teaches an apparatus for cleaning a substrate (see Figures 2 & 5, manifold 460, channel 461, exit apertures 462).  Nagahara et al. (US 5816900) teaches an apparatus for polishing a substrate (see Figures 3-7).  Sin et al. (US 20050109371) teaches using flat “pancake” brushes in place of cylindrical brushes (see [0027]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718